DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Claim 1 is allowable. The restriction requirement among Species a - c, as set forth on Page 4 in the Office action mailed on May 23, 2019, has been reconsidered in view of the allowability of Claim 1 to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement among Species is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Species a - c is hereby withdrawn.  Claims 6 – 9 and 24 – 26, directed to Species b and c are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable Claim 1.  
In view of the above noted withdrawal of the restriction of Species requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

This application is in condition for allowance except for the presence of Claims 10 – 15 directed to Invention II non-elected without traverse.  Accordingly, Claims 10 – 15 have been cancelled in the instant Examiner’s Amendment.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with CARLO MIGUEL C. OCAMPO on November 23, 2021.

The application has been amended as follows: 
Cancel Claims 10 – 15;
Amend Claim 24 to read:
24. (Currently Amended) A stretchable touchscreen comprising: 
a stretchable substrate having a modulus of 100 MPa to 200 MPa and a strain higher than 10%; 

a plurality of first bridge electrodes arranged in a first direction within the plurality of grooves of the stretchable substrate, and 
a protecting film covering the plurality of first bridge electrodes, 
a plurality of first touch electrodes arranged in the first direction and disposed on the protecting film; 
a plurality of second touch electrodes arranged in a second direction crossing the first direction, the plurality of second touch electrodes being disposed on the protecting film;
a plurality of second bridge electrodes arranged in the second direction, the plurality of second bridge electrodes crossing the first bridge electrodes, and being electrically connected to the second touch electrodes, and not overlapping with the first touch electrodes, and 
gaps among nanowires within each of the plurality of grooves, wherein the gaps among the nanowires are changed by elongation of the stretchable substrate;
wherein each of the plurality of grooves is disposed inside the stretchable substrate and has a first predetermined depth from a first surface of the stretchable substrate, 
wherein each of the plurality of first bridge electrodes includes a first nanowire group filling each of the plurality of grooves, the first nanowire group has a plurality of nanowires connecting each other, each nanowires has a nanometer-scale width, 

wherein at least one of the plurality of nanowires positioned at an upper surface of each of the plurality of first bridge electrodes are coplanar with the first surface of the stretchable substrate, and 
wherein the first depth is from 1/200 to 1/10 of the thickness of the stretchable substrate.


REASONS FOR ALLOWANCE
Claims 1 – 2, 4 – 9, 16, 21, and 24 – 26 (renumbered 1 – 13) are allowed
The following is an examiner’s statement of reasons for allowance:
Matsumoto et al. (U.S. PG Pub 2016/0152014) teach a substrate (Elements 11 and 12); a plurality of first touch electrodes (Element 13) arranged in a first direction (Seen in Figure 3), wherein each of the plurality of first touch electrodes (Element 13) includes nanowires (Element 13) within each of the plurality of grooves (Element not labeled, but are area where the nanowire (Element 13) is located.), and wherein each of the plurality of grooves (Element not labeled, but are area where the nanowire (Element 13) is located.) has gaps (Element not labeled, but are the gaps shown in the silver nanowires.) among the nanowires (Element 13); and wherein at least one of the nanowires (Element 13) 
Majidi et al. (U.S. PG Pub 2012/0118066) teaches the touchscreen being stretchable (Paragraph 45), the substrate being a stretchable substrate (Figure 1, Element 105), the substrate is a stretchable substrate (Element 105) having a strain higher than 10% (Paragraph 22), and the first grooves (Elements 110 and 115) disposed inside the stretchable substrate (Element 105).
Mori et al. (U.S. PG Pub 2015/0107881) teach wherein the substrate has a modulus of 100 MPa to 200 MPa (Paragraph 40).
Burberry et al. (U.S. PG Pub 2015/0084907) teach wherein the first predetermined depth is 1/200 to 1/10 of the stretchable substrate (Paragraphs 65 and 68).
Kusunoki et al. (U.S. PG Pub 2015/0346866) teach the protective film being an organic protective film (Paragraph 146).
Park et al. (U.S. PG Pub 2014/0198266) teach further comprising a plurality of routing lines (Figure 1, Element 30) electrically connecting the first electrodes (Elements 22 and 24) to the corresponding pad electrodes (Element 40), the routing lines (Element 30) made of the same materials (Paragraph 61) as the nanowires (Elements 22 and 24).
However, the prior art of record fails to disclose at least the limitation of “a stretchable substrate of a single layer having a modulus of 100 MPa to 200 MPa and a strain higher than 10%; a plurality of first grooves arranged in a first .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B SCHNIREL whose telephone number is (571)270-7690. The examiner can normally be reached Monday - Friday, 10 - 6 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.B.S/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625